DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.
 
Summary
 	Receipt of Applicant’ remarks and amended claims filed on December 11, 2020 is acknowledged. Claims 1, 3, 6, 8-9, 11-13, 18-20, 23-27, 30-32, 35, 37-38, and 42-43 are pending in this application. Claims 30-32, 35, 37-38, and 42-43 remain withdrawn from consideration. Claims 1, 23, and 30 have been amended. Claims 2, 4-5, 7, 10, 14-17, 21-22, 28-29, 33-34, 36, and 39-41 have been cancelled. Claims 1, 3, 6, 8-9, 11-13, 18-20, and 23-27 are pending in this application.

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 8-9, 11-13, and 19-20 under 35 U.S.C. 103 as being unpatentable over Hope et al. (US 9,096,821) in view of Butterworth et al. (US 4,082,886) has been withdrawn in view of Applicant’s amendment to claim 1 to recite the cellulosic fibers form greater than 80%  by weight of the liquid absorbent substrate. 
The rejection of claims 1, 3, 8-9, 11-13, and 18-20 under 35 U.S.C. 103 as being unpatentable over Hope et al. (US 9,096,821) in view of Butterworth et al. (US 4,082,886) and further in view of Lutz et al. (US 2006/0093634 A1) has been withdrawn in view of Applicant’s amendment to claim 1 to recite the cellulosic fibers form greater than 80%  by weight of the liquid absorbent substrate. 
The rejection of claims 1, 3, 6, 8-9, 11-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hope et al. (US 9,096,821) in view of Butterworth et al. (US 4,082,886) and further in view of Beerse et al. (US 6,294,186) has been withdrawn in view of Applicant’s amendment to claim 1 to recite the cellulosic fibers form greater than 80%  by weight of the liquid absorbent substrate. 

Maintained and New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3, 6, 8-9, 11-13, 18-20, and 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,271,551. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patented claims both recite a wet wipe composition comprising a substrate and a preservative composition comprising gluconolactone, a benzoic acid or salt thereof, and a preservative enhancing agent comprising phenolether, an organic acid, or a salt of organic acid. The claims differ in the ratios of the recited components, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have adjusted each component in order to obtain the most effective preservative composition.
Response to Arguments
Applicant has requested the Double Patenting rejections be held in abeyance.  Therefore the rejections are maintained for the reasons of record. 

Allowable Subject Matter
The subject matter of Claims 1, 3, 6, 8-9, 11-13, 18-20, and 23-27 is allowed (Applicant must over the Double Patenting Rejection).  The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record is that of Hope et al. (US 9,096,821) in view of Butterworth et al. (US 4,082,886).  Claim 1 has been amended to recite “wherein the cellulosic fibers form greater than 80% by weight of the liquid absorbent substrates”. Claim 23 recites “wherein the preservative enhancing agent and the gluconolactone are present in the wiping composition at a weight ratio of from 5:1 to about 1:5.625, and the benzoate acid or salt and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S MERCIER/Primary Examiner, Art Unit 1615